Order, Supreme Court, New York County (Stuart Cohen, J.), entered September *34817, 1996, which, in an action to recover benefits under an employee retirement plan, denied plaintiffs motion for summary judgment in lieu of complaint without prejudice, unanimously affirmed, without costs.
The action having been removed to Federal court, the State court may “proceed no further unless and until the case is remanded” (28 USC § 1446 [d]; see, e.g., Otway v City of New York, 818 F Supp 659, 660). Accordingly, the motion court correctly held that it lacked jurisdiction to rule on plaintiffs claims. Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.